DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/22/22 has been entered in the case. Claims 1-11, 14, 16-20 are pending for examination and claims 12-13, 15 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims 1 & 20 are failing to comply with the written description requirement.  Please see the explanation below for more details. 


I) The transition of a medicament delivery device as shown in Figs. 1-8
In Fig 3, Dispensing member 24 @ prime position
In Fig. 3, Needle 12 is in retracted position
In Fig. 3, 1st & 2nd biasing members are in compressed position
In Fig. 4, dispensing member 24@ first position
In Fig. 4, Needle 12 is in extended position
In Fig. 4, 1st & 2nd biasing member are in compressed position
In Fig. 6, dispensing member 24 @ intermediate position
In Fig. 6, Needle 12 is in extended position
In Fig. 6, 1st biasing member 25 configured to urge the dispensing member from the first position (Fig. 4) to an intermediate position (Fig. 6) to dispense medicament from the reservoir.


In other words, a movement of the dispensing member from the prime position (Fig. 3) (but not the first position, as required in the claimed invention) to the intermediate position (Fig. 6) moves the needle from the retracted position (Fig. 3, while the dispensing member 24 is at prime position, but not at the first position, as required in the claimed invention) to the extended position (Fig. 6).
Note: Examiner acknowledges that the movement of the dispensing member from a prime position to the intermediate position moves the needle from the retracted position to the extended position. 

II) The transition of a medicament delivery device as shown in Figs. 10-15
In Figs 11-12, Dispensing member 64 @ prime position
In Fig. 11, Needle 62 is in retracted position
In Fig. 11, 1st & 2nd biasing members 65 & 66 are in compressed position
In Fig. 13, dispensing member 64@ first position
Fig. 13, Needle 12 is in extended position
In Fig. 13, 1st biasing member 65 is partially extended, but the device is not dispensing medicament from reservoir yet.
In Fig. 14, dispensing member 24 @ intermediate position
In Fig. 14, Needle 12 is in extended position
In Fig. 14, 1st biasing member 25 configured to urge the dispensing member from the first position (Fig. 13) to an intermediate position (Fig. 6) to dispense medicament from the reservoir. 


In other words, a movement of the dispensing member from the prime position (Figs. 11-12, but not the first position, as required in the claimed invention) to the intermediate position (Fig. 14) moves the needle from the retracted position (Figs. 11-12, while the dispensing member 24 is at prime position, but not at the first position, as required in the claimed invention) to the extended position (Figs. 13-14).
Note: Examiner acknowledges that the movement of the dispensing member from a prime position to the intermediate position moves the needle from the retracted position to the extended position. 

Response to Arguments
Applicant's arguments filed 09/22/22 have been fully considered but they are not persuasive. 
Examiner provides 112, 1st paragraph, as failing to comply with the written description requirement on pages 3-4 in the previous non-final rejection 06/27/22. Perhaps, the Applicant does not correct the issue.  Please see the explanation above for more details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783